Mr. Justice Gary delivered the opinion of the Court- This is an appeal from an interlocutory order granting an injunction. This court has no jurisdiction of the appeal. The appeal bond is not approved by the clerk of the Circuit Court, as the statute requires. If not approved by him, it matters not who else approved it. Ho judge, from the chief justice of the Supreme Court down, can take his place in such act, any more than issue the process of the Circuit Court, which the law requires to be signed by the clerk. The matter is considered at length in Alles Plumbing Company v. Alles, No. 6443 this term, filed November 5, 1896. The appellant must wait until a final decree, when, if he thinks that injustice is done him, he will have his remedy. The appeal is dismissed.